Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 07/05/2022 in which claims 01, 03-05, and 07-21 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-9, 11, 14, 16, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/018332) in view of Chouaib et al (US 2020/0200525 A1) in further view of Kandel et al (US 8,908,175 B1).
As to claims 1, 21, Zhang teaches thin film spectroellipsometric imaging device (19), comprising: (See Abstract ¶0051; Fig. 1)
an illuminator (1) to direct light through a polarization generator (2, 43) system toward an extended area of a sample (3), wherein said sample wherein said sample is curved, wherein said curved or sample has a geometrical shape; (See ¶0015, ¶0022 Lines 01-04, ¶0051, ¶0065; Fig. 1)
The polarization generator consist of the polarizer structure (2) and the diffusing structure (43).
an imaging system (18) to form images of said extended area of said curved sample (3), wherein said imaging system comprises a polarization analyzer system (14, 15); (See ¶0015, ¶0021, ¶0051; Fig. 1)
a detection system (11, 14, 15, 16, 17) to record said images, wherein said detection system comprises a plurality of spectral channels; (See ¶0005 Lines 07-11, ¶0046, ¶0051; Fig. 1)
The beamsplitter (11), polarization analyzers (14, 15), and the detectors (16, 17) defines a detection system.
a computer (not shown) to display and analyze said recorded images from said detection system; and (See Abstract ¶0039, ¶0051; Fig. 1)
at least one reference phantom with known optical properties to replace said curved sample (3) for calibration, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved sample or a segment of said curved sample. (See Abstract ¶0016, ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1)
wherein at least one image of an objects reference phantom is used to calibrate at least one image of said curved sample; (See ¶0015, ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1)
Zhang does not explicitly teach wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states; 
a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra; 
wherein said illuminator comprises a registration pattern panel;
wherein said images comprises a registration pattern of said registration pattern panel reflected off said curved sample;
wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample;
wherein said registration pattern panel is integrated with said polarization generator system. (Claim 21)
However, Chouaib does teach in an analogous art wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarization generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra; (See ¶0061 Lines 01-05, ¶0068, ¶0144; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Zhang wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, a detection system to record said images, and wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra.
The advantage of this inclusion is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
Zhang when modified by Chouaib still do not explicitly teach wherein said illuminator comprises a registration pattern panel;
wherein said images comprises a registration pattern of said registration pattern panel reflected off said curved sample;
wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample;
wherein said registration pattern panel is integrated with said polarization generator system.
However, Kandel does teach in an analogous art wherein said illuminator (101) comprises a registration pattern panel (103); (See Col 6 Lines 52-61, Col 7 Lines 37-50, Col 8 Lines 10-26, 42-45, Col 10 Lines 6-32; Figs.1d-g)
wherein said images comprise a registration pattern of said registration pattern panel reflected off a sample (106). (See Col 6 Lines 52-56, Col 8 Lines 01-09; Figs.1d-g).
wherein said registration pattern panel (103) is integrated with said polarization generator system (210). (See Col 11 Lines 06-07, Col 12 Lines 01-09,; Figs.1d-g, 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Zhang when modified by Chouaib wherein said illuminator comprises a registration pattern panel, wherein said images comprises a registration pattern of said registration pattern panel reflected off said curved sample, wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample, and wherein said registration pattern panel is integrated with said polarization generator system. 
The advantage of this inclusion is to facilitate symmetrical illumination patterns to a sample under test for accurate measurements.
As to claim 3, Zhang also teaches the device (19), wherein said polarization generator system (2) is a member selected from a group consisting of a linear polarizer, a circular polarizer, an elliptical polarizer, a rotating linear polarizer, a combination of a linear polarizer and a rotating retarder, and a combination of a linear polarizer and two variable retarders. (See ¶0054; Fig. 1)
As to claim 7, Zhang also teaches the device (19), wherein said sample has a freeform shape that decomposes into measurable flat or curved segments. (See ¶0015, ¶0040 Lines 16-18; Fig. 1)
As to claim 8, Zhang also teaches the device (19), wherein said curved sample (3) has a thin film that dynamically evolves. (See ¶0015, ¶0017; Fig. 1)
As to claim 9, Zhang also teaches the device (19), wherein said polarization analyzer system (14, 15) in said imaging system (18) is a member selected from a group consisting of a linear analyzer, a circular analyzer, an elliptical analyzer, a rotating linear analyzer, a combination of a rotating retarder and a linear analyzer, a combination of two variable retarders and a linear analyzer, and a combination of a waveplate and a polarizing beamsplitter. (See ¶0045, ¶0051; Fig. 1)
As to claim 11, Zhang also teaches the device (19), wherein said detection system (11, 16, 17) comprises a spectrometer system. (See ¶0005, ¶0045, ¶0051; Fig. 1)
The beamsplitter (11), polarization analyzers (14, 15), and the detectors (16, 17) also defines a spectrometer system.  The beamsplitter is used to diffract the incident light (10) to be analyzed by the analyzers (14, 15) and measured by detectors (16, 17).
As to claim 14, Zhang teaches thin film spectroellipsometric imaging device (19), comprising: (See Abstract ¶0051; Fig. 1)
an illuminator (1) to direct light through a polarization generator system (2) toward an extended area of a sample (3), wherein said sample is curved, wherein said curved sample has a geometrical shape; (See ¶0015, ¶0051; Fig. 1)
an imaging system (18) to form images of said extended area of said curved or freeform sample (3); (See ¶0021, ¶0051; Fig. 1)
a detection system (11, 14, 15, 16, 17) to record said images, wherein said detection system comprises a plurality of spectral channels, wherein said detection system comprises a polarization analyzer system (14, 15); (See ¶0005 Lines 07-11, ¶0046, ¶0051; Fig. 1)
a computer (not shown) to display and analyze said recorded images from said detection system (11, 14, 15, 16, 17); and (See Abstract ¶0039, ¶0051; Fig. 1)
at least one reference phantom with known optical properties to replace said curved sample (3) for calibration, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved sample or a segment of said curved sample. (See Abstract ¶0015,  ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1).
Zhang does not explicitly teach wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states; 
a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, wherein said detection system comprises a polarization analyzer system; 
wherein said illuminator comprises a registration pattern panel;
wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample;
wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
Chouaib does teach wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarizing generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, wherein said detection system comprises a polarization analyzer system (117); (See ¶0061 Lines 01-05, ¶0066, ¶0068, ¶0144; Fig. 2).
The detector (119) along with the computer system (130) is the detection system. The detector (119) consist of a CCD; therefore, there’s a plurality of spectral channels where the reflected beam is being measured. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, 
a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, and wherein said detection system comprises a polarization analyzer system.
The advantage of this inclusion is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
Zhang when modified by Chouaib still do not explicitly teach wherein said illuminator comprises a registration pattern panel;
wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample;
wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
However, Kandel does teach in an analogous art wherein said illuminator (101) comprises a registration pattern panel (103); (See Col 6 Lines 52-61, Col 7 Lines 37-50, Col 8 Lines 10-26, 42-45, Col 10 Lines 6-32; Figs.1d-g, 2).
wherein said images comprise a registration pattern of said registration pattern panel reflected off a sample (106). (See Col 6 Lines 52-56, Col 8 Lines 01-09; Figs.1d-g, 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Zhang when modified by Chouaib wherein said illuminator comprises a registration pattern panel, wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample, and wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
The advantage of this inclusion is to facilitate symmetrical illumination patterns to a sample under test for accurate measurements.
As to claim 16, Zhang teaches method performed by a thin film spectroellipsometric imaging device (3), comprising: (See Abstract ¶0051; Fig. 1)
directing light from an illuminator (1) through a polarization generator system (2) toward an extended area of a curved sample (3) having a geometrical shape, wherein said illuminator is broadband, covering visible and infrared spectra; (See ¶0015, ¶0022 Lines 01-04, ¶0040, ¶0051; Fig. 1)
forming images of said extended area of said curved sample (3) with an imaging system (18), wherein said images are formed on a detection system, wherein said imaging system or said detection system (11, 14, 15, 16, 17) comprises a polarization analyzer system (14, 15); (See ¶0005 Lines 07-11, ¶0021, ¶0046, ¶0051; Fig. 1)
adjusting said polarization generator system (2) and said polarization analyzer system (14, 15) to obtain a series of polarimetric setups; (See ¶0008 Lines 06-10, ¶0051; Fig. 1)
recording said images of said curved sample (3) in said series of polarimetric setups with said detection system (11, 14,15, 16, 17), wherein said detection system measures in a plurality of spectral channels; (See Abstract ¶0015, ¶0019, ¶0051; Fig. 1)
replacing said curved sample (3) with at least one reference phantom with known optical properties to record images of said at least one reference phantom, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved sample or a segment of said curved sample; and (See Abstract ¶0015, ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1)
analyzing said recorded images of said curved sample (3) and said at least one reference phantom with a computer (not shown). (See Abstract ¶0039, ¶0051; Fig. 1)
Zhang does not explicitly teach wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states;
recording said images of said sample in said series of polarimetric setups with said detection system, wherein said detection system measures in a plurality of spectral channels, covering visible and infrared spectra;
wherein said illuminator comprises a registration pattern panel;
wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample;
wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
However, Chouaib does teach in an analogous art wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13; Fig. 1).
The polarizing generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states or the incident light traveling from the broadband light source (110).
wherein said detection system (112) measures in a plurality of spectral channels, covering visible and infrared spectra; (See ¶0061 Lines 01-05, ¶0066, ¶0144; Fig. 2).
The detector (119) along with the computer system (130) is the detection system. The detector (119) consist of a CCD; therefore, there’s a plurality of spectral channels where the reflected beam is being measured. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Zhang wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, recording said images of said sample in said series of polarimetric setups with said detection system, and wherein said detection system measures in a plurality of spectral channels, covering visible and infrared spectra.
The advantage of this inclusion is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
Zhang when modified by Chouaib still do not explicitly teach wherein said illuminator comprises a registration pattern panel, wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample, and wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
However, Kandel does teach in an analogous art a method wherein said illuminator (101) comprises a registration pattern panel (103); (See Col 6 Lines 52-61, Col 7 Lines 37-50, Col 8 Lines 10-26, 42-45, Col 10 Lines 6-32; Figs.1d-g, 2).
wherein said images comprise a registration pattern of said registration pattern panel reflected off a sample (106). (See Col 6 Lines 52-56, Col 8 Lines 01-09; Figs.1d-g, 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Zhang when modified by Chouaib wherein said illuminator comprises a registration pattern panel, wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample, and wherein at least one image of said registration pattern of said reference phantom is used to calibrate at least one image of said registration pattern of said curved sample.
The advantage of this inclusion is to facilitate symmetrical illumination patterns to a sample under test for accurate measurements.
As to claim 17, Zhang also teaches the method, further comprising transforming said images of said at least one reference phantom to match said images of said curved sample (3), based on images of a registration pattern panel. (See ¶0015, ¶0019, ¶0022 Lines 24-26, ¶0053, ¶0124; Fig. 9)
As to claim 20, Zhang also teaches the device, wherein incident polarization state on said curved sample varies within said extended area. (See ¶0021; Fig. 1)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib and Kandel in further view of Wack et al (US 2007/0229852 A1). 
As to claim 4, Zhang when modified by Chouaib and Kandel teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib and Kandel still do not explicitly teach wherein said illuminator is positioned with an azimuthal angle and a polar angle which are adjustable.
However, Wack does teach in an analogous art a device wherein said illuminator (12) is positioned with an azimuthal angle and a polar angle which are adjustable. (See Abstract ¶0044, ¶0049, ¶0050, ¶0053; Fig. 1).
The azimuthal angle is adjusted by the rotation state of the sample stage. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel wherein said illuminator is positioned with an azimuthal angle and a polar angle which are adjustable.
The advantage of this inclusion is to develop measurement systems that can acquire information signature across a certain spectral range. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib and Kandel in further view of Chouaib et al (US 2019/0286787 A1) recited as (C2). 
As to claim 5, Zhang when modified by Chouaib and Kandel teaches the device of claim 1, in which this claim depends on. 
Zhang also teaches matching geometrical shape of said sample. (See ¶0022 Lines 25-36; Fig. 1).
Zhang when modified by Chouaib and Kandel still do not explicitly teach the device, wherein said illuminator comprises a beam shaping group to match said geometrical shape of said sample. 
However, C2 does teach in an analogous art the device, (500) wherein said illuminator (517) comprises a beam shaping group (512, 513). (See ¶0056, ¶0110, ¶0123-¶0125; Fig. 22).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel  wherein said illuminator comprises a beam shaping group. 
The advantage of this inclusion is accurately measure the sample under test by creating a specific shape of the beam for a specific area. 


Claims 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib, Kandel in further view of Boosalis (US 2021/0262921.
As to claim 10, Zhang when modified  by Chouaib and Kandel  also teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib and Kandel  still do not explicitly teach wherein said detection system comprises at least one spectral splitting optical element, wherein said at least one spectral splitting optical element is a member selected from a group consisting of at least one dichroic beamsplitter, at least one tunable filter, and at least one grating. 
However, Boosalis does teach in an analogous art wherein said detection system (140) comprises at least one spectral splitting optical element, wherein said at least one spectral splitting optical element is a member selected from a group consisting of at least one dichroic beamsplitter, at least one tunable filter, and at least one grating (142). (See Abstract ¶0047; Figs. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel wherein said detection system comprises at least one spectral splitting optical element, wherein said at least one spectral splitting optical element is a member selected from a group consisting of at least one dichroic beamsplitter, at least one tunable filter, and at least one grating. 
The advantage of this inclusion is to separate the wavelengths and polarization states of the light from a sample to determine its properties.
As to claim 12, Zhang when modified by Chouaib and Kandel teaches the device of claim 11, in which this claim depends on.
Zhang when modified by Chouaib and Kandel  still do not explicitly teach wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer.
However, Boosalis does teach in an analogous art wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer. (See Abstract ¶0047; Figs. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer.
The advantage of this inclusion is to separate the wavelengths and polarization states of the light from a sample to determine its properties.
As to claim 15, Zhang when modified by Chouaib and Kandel teaches the device of claim 14, in which this claim depends on.
Zhang when modified by Chouaib and Kandel still do not explicitly teach, wherein said polarization analyzer system in said detection system comprises at least one polarization sensitive layer integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers. 
However, Boosalis does teach in an analogous art wherein said polarization analyzer system (145) in said detection system (140) comprises at least one polarization sensitive layer (1645) integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers. (See Abstract ¶0048, ¶0078, ¶0079; Figs. 1, 17a-b)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel wherein said polarization analyzer system in said detection system comprises at least one polarization sensitive layer integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers.
The advantage of this inclusion is  to analyze the polarizations states of the light from the sample so there is no overlap of polarization states when imaged by a two-dimensional sensor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib and Kandel in further view of Kim et al (US 10,132,686 B1). 

As to claim 13, Zhang when modified by Chouaib and Kandel  teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib and Kandel still do not explicitly teach wherein said device comprises a snapshot spectrometer system.
However, Kim does teach in an analogous art wherein said device comprises a snapshot spectrometer system. (See Col 2 Lines 05-18; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib and Kandel wherein said device comprises a snapshot spectrometer system.
The advantage of this inclusion is to accurately measure ellipsometric parameters of reflective objects with thin films or periodic nanopatterns.

Allowable Subject Matter
Claims 18 and 19 would be allowable if, rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 18, Even though Zhang when modified by Chouaib teaches the method of claim 16, neither alone or in combination wherein said images are recorded as digital numbers, wherein said analyzing comprises compensating said digital numbers with flat-field correction; 
taking ratios of said digital numbers or mutual subtraction of said digital numbers from said curved sample and said at least one reference phantom under the same polarimetric setups; 
forming an equation set of unknown optical parameters in said series of polarimetric setups;
determining said unknown optical parameters by solving said equation set.
As to claim 19, Even though Zhang when modified by Chouaib teaches the method of claim 16, neither alone nor in combination wherein said images are recorded as digital numbers, wherein said analyzing comprises:
selecting a search range for unknown optical parameters of said curved sample;
creating a lookup table of ratios of digital numbers or mutual subtraction of digital numbers of said curved sample and said at least one reference phantom for all possible combinations of said unknown optical parameters in said search range;
comparing experimentally measured ratios of said digital numbers or mutual subtraction of said digital numbers of said curved or freeform sample and said at least one reference phantom with said lookup table, and
selecting a set of optical parameters that generates the least discrepancy in said ratios of said digital numbers or mutual subtraction of said digital numbers to determine said unknown optical parameters.
Applicant’s Arguments
Applicant’s Argument #1:  Applicant argues, according to claims according to claims 01, 03, 7-9, 11, 14, 16, 17, and 20, the combination of Zhang when modified by Chouaib and Kandel does not teach  wherein said illuminator comprises a registration pattern panel, wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample, and wherein at least one image of said registration pattern panel of said reference phantom is used to calibrate at least one image of said registration pattern panel of said curved sample.
Applicant’s Argument #2:  Applicant argues, “claims 4, 5, 10, 12, 13, 15, area allowable due to their dependency of either claims 1, 14, or 16.
Examiner’s Responses
Examiner’s Response #1:  In response to applicant’s argument #1, it is respectfully pointed out that according to claims 01, 03, 7-9, 11, 14, 16, 17, and 20, the combination of Zhang when modified by Chouaib and Kandel do teach wherein said illuminator comprises a registration pattern panel, wherein said images comprise a registration pattern of said registration pattern panel reflected off said curved sample, and wherein at least one image of said registration pattern panel of said reference phantom is used to calibrate at least one image of said registration pattern panel of said curved sample.
Zhang teaches a spectroellipsometric imaging device (19) comprising of an illuminator to direct light through a polarization generator (2) system toward an extended area of a curved surface sample (3), an imaging system (18), a detection system (11, 14, 15, 16, 17), computer, and at least one reference phantom with known optical properties to replace said sample calibration. (See Abstract ¶0051-¶0056; Fig. 1).
The recitation of Zhang teaching a non-polarizing beamsplitter does not neglect the other claimed limitations of claim 1, which recites a polarization generator system.  In this case, the generator system is the polarizer structure (2).
Chouaib is recited for teaching the suggestion and motivation of spectroscopic ellipsometer comprising an illuminator being broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarization generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra. (See ¶0061 Lines 01-05, ¶0068, ¶0144; Fig. 2)
Examiner agrees that Chouaib does not explicitly teach measurement of a curved surface; however, Chouaib is not cited for the shape of the sample, but specifically for an illuminator being broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, a detection system to record said images, and wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra.
Wherein the motivation is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
Kandel is teaches an ellipsometer (200); (See Col 11 Lines 40-42; Fig. 2), that comprises a registration pattern (103), wherein the term “registration pattern” is met by the term “optical beam shaping and positioning element”; (See Col 6 Lines 52-55; Fig. 2).  The element (103) produces a beam pattern to incident a target with different patterns. (See Col 7 Lines 11-23, Col 8 Lines 10-21; Figs. 1d-f, 2).
The specification recites, “the registration pattern is used to minimize the effects of the difference in the position and the geometric shape of a sample…” (See Specification of Page 9 Lines 01-02)
Therefore, Kandel teaching of element (103) is equivalent to the registration pattern (7) of the claimed invention.
For these reasons, the combination of Zhang, Chouaib, and Kandel is proper and the 103 Rejection remain as such.
Examiner’s Response #2:  In response to applicant’s argument #2, It is respectfully pointed out that “claims 4, 5, 10, 12, 13, 15, remain rejected due to their dependency of either claims 1, 14, or 16 and reasons listed above. 
Response to Arguments
Applicant's arguments filed 02/11/2022 with respect to claims 01, 03-05, 07-21, and 20 have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886